DETAILED ACTION
Response to Amendment
Claim 6 is cancelled. 
Claims 21-27 are new. 
Claims 1, 3, and 8 are amended. 
Claims 1-5 and 7-27 are pending. 

Response to Arguments
Applicant’s arguments, see Pages 10-11 filed 16 December 2021, with respect to amendments to Claims 1, 3 and 8, and the newly added subject matter of Claim 21 have been fully considered and are persuasive.  The rejection of Claims 1, 2, 5 and 7 have been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious, the specific combination of limitations in Claims 1, 3, 8, and 21, including the optical communications subsystem, the turret optical communication components, the circuit board assembly that rotates around the shaft, a downlink receiver disposed on a base circuit board… the shaft having a hollow, central opening, and the downlink transmitter and receiver are positioned to transmit and receive, respectively, an optical signal through the central opening of the shaft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645